        Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 1 of 12



 1   David T. Biderman, Bar No. 101577
     DBiderman@perkinscoie.com
 2   Kristine E. Kruger, Bar No. 253593
     KKruger@perkinscoie.com
 3   Thomas N. Abbott, Bar No. 245568
     TAbbott@perkinscoie.com
 4   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 5   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 6   Facsimile: 415.344.7050

 7   Attorneys for Defendant
     Caliber Home Loans, Inc.
 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12
     DEBORAH SCHICK, individually and on         Case No. 3:20-cv-00617-VC
13   behalf of all others similarly situated,
                                                 CALIBER HOME LOANS, INC.’S REPLY IN
14                        Plaintiff,             SUPPORT OF ITS MOTION TO FILE
                                                 CROSSCLAIMS AGAINST DRIVING
15            v.                                 FORCE MEDIA AND BARRY GABSTER

16   CALIBER HOME LOANS, INC.,
     NEXLEVEL DIRECT LLC, DRIVING
17   FORCE MEDIA, and BARRY GABSTER,

18                        Defendants.

19

20

21

22

23

24

25

26

27

28

                                                -1-      REPLY ISO MOTION FOR LEAVE TO FILE
                                                                              CROSSCLAIMS
     152807378.4
          Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 2 of 12



 1   I.       INTRODUCTION

 2            In their 1 oppositions, Schick, DFM, and Gabster (collectively, “Opposing Parties”) assert

 3   that Caliber’s motion should be denied because it caused undue delay. They further assert that

 4   Caliber’s motion would cause unfair prejudice. Opposing Parties are wrong. Caliber’s motion

 5   became necessary when Schick, DFM, and Gabster attempted to change the facts DFM had

 6   established when it responded to Caliber’s written discovery in December 2020. Schick, DFM, and

 7   Gabster concealed their actions until the last minute when they sought Caliber’s consent to a

 8   dismissal of DFM and Gabster. Opposing Parties’ delay is not a basis to deny Caliber’s motion.

 9   Schick, DFM, and Gabster only provided a copy of the declaration Gabster was to provide for

10   dismissal after repeated requests from Caliber. The only reason Caliber had to bring its motion at

11   all, and at the time that it did, was because it first learned in March 2021 that Schick, DFM, and

12   Gabster were negotiating a declaration for dismissal that would change the facts Caliber had

13   previously confirmed in discovery in 2020. Schick, DFM, and Gabster should not be permitted to

14   side-step Caliber’s timely response to their actions.

15            On December 4, 2020, DFM admitted in its discovery responses 2 that Caliber had no

16   affiliation with DFM and no knowledge of DFM’s involvement in assisting NLD’s generation of

17   leads before learning of Schick’s lawsuit. Based on DFM’s confirmation of the facts through its

18   responses to Caliber’s discovery, Caliber saw no need in pursuing further discovery or asserting

19   claims against DFM. However, in March 2021, Caliber learned that Schick reached a deal to

20   dismiss DFM and Gabster in exchange for a declaration that discussed DFM’s business operations.

21   Drafts of the declaration showed that Schick, DFM and Gabster planned to “walk back” DFM’s

22   admissions by suggesting a “client” relationship existed between DFM and Caliber. Specifically,

23   the draft declarations suggested a business relationship between Caliber and DFM and provided

24   new details about DFM and Gabster’s interactions and communications with NLD and other

25   entities that were involved in generating leads (phone numbers) that resulted in the two calls DFM

26   made to Schick. The declarations also revealed that DFM had been involved in a high volume of

27
              1
                   Schick’s opposition adopts the arguments made by DFM and Gabster. Dkt. No. 95.
28            2
                   Caliber served its discovery on DFM in October 2020.

                                                       -2-       REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                      CROSSCLAIMS
     152807378.4
           Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 3 of 12



 1   calls for NLD, purportedly to assist the latter in fulfilling its delivery of leads to Caliber.

 2            After learning of this declaration for dismissal arrangement between Schick, DFM, and

 3   Gabster, Caliber moved expeditiously to obtain a copy of the declaration Gabster was to sign in

 4   exchange for Schick’s dismissal of Gabster and DFM. With the information contained in the draft

 5   declarations, Caliber had sufficient facts to pursue its crossclaims against DFM and Gabster. In

 6   other words, but for the facts asserted in the declaration, Caliber would not have sought leave to

 7   file its crossclaims against DFM and Gabster.

 8            For the reasons discussed in detail below, Caliber respectfully requests that the Court grant

 9   its motion.

10   II.      ARGUMENT
11            A.     Gabster and DFM Caused Undue Delay; Not Caliber
12            Opposing Parties’ suggestion that Caliber caused undue delay is entirely misplaced. DFM

13   and Gabster are the source of the delay. In November 2020, DFM responded to interrogatories from

14   Caliber. Its responses showed there was no business relationship or communications between

15   Caliber and DFM.

16            For example, DFM admitted it had no communications with or about Caliber. In response

17   to Interrogatory No. 4 requesting identification of any communications between DFM and Caliber,

18   DFM responded “none.”

19                   INTERROGATORY NO. 4: Identify any and all communications
                     between you and Caliber that occurred prior to the filing of this
20                   lawsuit.
                     Response: With the exception of communications between DFM
21                   agents and Caliber agents incidental to live transfers of calls from
                     DFM to Caliber, none.
22
     Dkt. No. 89-1, Ex. A at p. 7. In response to Interrogatory No. 6 requesting identification of any
23
     communications between DFM and Gabster relating to Caliber, DFM again admitted no contact:
24
                     INTERROGATORY NO. 6: Identify any and all communications
25                   between you and Gabster that relate to Caliber Home Loans, Inc.
                     Response: DFM has not identified information responsive to this
26                   request.
27   Id.

28            DFM also admitted that Caliber had no knowledge of DFM’s relationship with NLD:

                                                        -3-         REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                         CROSSCLAIMS
     152807378.4
           Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 4 of 12



 1                      INTERROGATORY NO. 12: If you contend that Caliber was
                        aware of your business relationship with NLD identify all facts
 2                      relating to your contention.
                        Response: Not applicable – DFM does not so contend.
 3
     Id. at p. 8. DFM further admitted that Caliber exercised absolutely no control over DFM:
 4
                        INTERROGATORY NO. 10: If you contend that Caliber has ever
 5                      exercised control over you identify all facts relating to your
                        contention.
 6                      Response: Not applicable – DFM does not so contend.
 7   Id.
 8                      INTERROGATORY NO. 11: If you contend that Caliber
                        supervised or directed the manner or means of your services or
 9                      business identify all facts relating to your contention.
                        Response: Not applicable – DFM does not so contend.
10
     Id.
11
                        INTERROGATORY NO. 18: If you contend that Caliber
12                      controlled your day-to-day telemarketing activities through NLD
                        identify all facts relating to your contention.
13                      Response: Not applicable – DFM does not so contend.
14   Id. at p. 9.
15                      INTERROGATORY NO. 19: If you contend that Caliber
                        controlled any aspect of your day-to-day telemarketing activities
16                      through NLD identify all facts relating to your contention.
                        Response: Not applicable – DFM does not so contend.
17
     Id. at pp. 9-10.
18
                        INTERROGATORY NO. 20: If you contend that Caliber
19                      instructed you regarding what telephone numbers to call identify all
                        facts relating to your contention.
20                      Response: Not applicable – DFM does not so contend.
21
     Id. at p. 10. With these admissions in hand, Caliber did not require further discovery from DFM or
22
     Gabster.
23
              At some point DFM and Gabster reached an agreement with Schick to provide her with a
24
     declaration in exchange for dismissal. Dkt. No. 89-1 ¶ 3. However, that declaration is inconsistent
25
     with DFM’s discovery responses. Notably, the draft declarations of Gabster allude to the existence
26
     of a relationship between Caliber and DFM. For example, the initial draft declaration describes
27
     Caliber as a “client” of DFM. Dkt. No. 89-1, Ex. B ¶¶ 7, 11, 13. The declaration also describes
28

                                                        -4-        REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                        CROSSCLAIMS
     152807378.4
        Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 5 of 12



 1   DFM’s work as fulfilling an order for Caliber. Id. ¶ 5 (“fulfilling the Caliber order”), ¶ 7 (“DFM

 2   worked on the Caliber orders”), ¶ 11 (“Caliber was always the easiest order to fill…”).

 3            In their opposition, DFM and Gabster cite cases where delays of between 8 and 15 months

 4   passed between the time facts are first discovered and the motion for leave is filed. See Opposition

 5   (Dkt. No. 94) at p. 5 (citing AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 953

 6   (9th Cir. 2006) (15 months), Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 799 (9th Cir. 1991) (12

 7   months), and Jackson v. Bank of Hawaii, 902 F.2d 1385, 1388 (9th Cir 1990) (8 months)). Here,

 8   Caliber filed its motion within 6 weeks of learning of the contentions in the declaration Gabster

 9   offered Schick for dismissal of DFM and Gabster. Once Caliber compared the declaration to DFM’s

10   responses in discovery, Caliber expeditiously filed its motion for leave to bring its crossclaims. As

11   such, AmerisourceBergen Corp., Ponsoldt, and Jackson are inapposite.

12            Knowing these facts, Schick, DFM, and Gabster make a procedural argument that Caliber’s

13   motion should be denied because Rule 16 applies. Opposing Parties’ reliance on Rule 16 is

14   misguided and puts form over substance. Caliber has satisfied the good cause standard under Rule

15   16, and also the more liberal standard under Rule 15, because it proceeded with its motion within

16   weeks of receiving the declarations that contradicted the discovery responses. Dkt. No. 89-1 ¶¶ 3-

17   7 (noting Caliber’s counsel received a copy of the declaration on April 13 and 16 after repeated

18   requests). It is the statements in Gabster’s declaration that form the basis of Caliber’s proposed

19   counterclaims and Caliber had no basis from which to know of these statements prior to receiving

20   the declaration in mid-April. Had Gabster not agreed to provide an inconsistent declaration in

21   exchange for Schick’s dismissal of DFM and Gabster, Caliber would not have pursued leave to

22   assert its crossclaims or need further discovery.

23            B.     Caliber’s Motion Satisfies Rule 15
24            “A motion for leave to amend pleadings to file cross-claims is subject to whether the

25   amendment is in bad faith, will cause undue delay, will prejudice the opposing party, or is futile.”

26   Johnson v. National Steel & Shipbuilding Co., 759 F. Supp. 606, 612 (S.D. Cal. 1991) (citing DCD

27   Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987)). Opposing Parties do not dispute

28   that Caliber brought the motion in good faith. Dkt. No. 94 (Opposing Parties “do not intend to argue

                                                         -5-     REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                      CROSSCLAIMS
     152807378.4
        Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 6 of 12



 1   bad faith”). They only contend that the second, third, and fourth factors do not weigh in favor of

 2   granting Caliber’s motion. Opposing Parties are incorrect.

 3                   1.     Gabster and DFM Caused Undue Delay; Not Caliber
 4            DFM and Gabster are the source of the undue delay; not Caliber. See supra, section II. A.

 5   Caliber served discovery in October 2020 and received responses from DFM in December 2020

 6   that established no connection between Caliber and DFM and/or Gabster. However, on March 24,

 7   2021, Caliber first learned that DFM and Gabster had reached an agreement with Schick to provide

 8   a declaration in exchange for their dismissal. After repeated requests for a copy of the declaration,

 9   Caliber received copies on April 13 and 16, 2021. After comparing the declaration against their

10   discovery responses, Caliber decided it could not agree to the dismissal of DFM and Gabster.

11   Caliber further concluded it had grounds to assert its crossclaims against the two defendants.

12   Therefore, it filed its motion for leave to bring crossclaims against DFM and Gabster on May 26,

13   2021. Thus, this factor weighs in favor of granting Caliber’s motion because Caliber acted

14   expeditiously upon learning of the facts supporting its crossclaims.

15            Conducting discovery on Caliber’s cross-complaint will not cause undue delay either.

16   Caliber foresees the need only to depose DFM and Gabster. Caliber has already requested dates for

17   these depositions. Dkt. No. 89-1 ¶ 12. DFM and Gabster have already responded to Caliber’s

18   written discovery and produced responsive documents in this litigation. Reopening discovery to

19   allow Caliber to take the depositions of DFM and Gabster will not cause undue delay and it cannot

20   alone serve as a basis to deny the motion. Newton v. Am. Debt Servs., Inc., No. C-11-3228 EMC,

21   2013 WL 5592620, at *15 (N.D. Cal. Oct. 10, 2013) (additional discovery alone is not sufficient

22   prejudice); Genentech, Inc. v. Abbott Laboratories, 127 F.R.D. 529, 531 (N.D. Cal. 1989) (delay

23   caused by additional discovery alone is not undue prejudice).

24                   2.     Opposing Parties’ Prejudice Is The Result Of Their Own Conduct
25            Citing Solomon v. N. Am. Life & Cas. Ins. Co., 151 F.3d 1132, 1139 (9th Cir. 1998),

26   Opposing Parties claim that they will be prejudiced because they would remain in this action after

27   Schick agreed to dismiss them from her affirmative case and because DFM is now a defunct

28   company without the means to adequately defend itself. Dkt. No. 94 at p. 6. Both arguments are

                                                     -6-          REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                       CROSSCLAIMS
     152807378.4
        Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 7 of 12



 1   irrelevant and meritless.

 2            Solomon is inapposite. At issue was whether then recent 1992 amendments to Business &

 3   Professions Code § 17200 permitting a cause of action for a single act of unfair business practices

 4   applied retroactively such that Solomon’s claim in a proposed amended complaint was not futile.

 5   Solomon at 1139. Prior to the amendment to § 17200, “a party was required to prove ongoing unfair

 6   business practices in order to state a valid claim.” Id. The Ninth Circuit observed that California’s

 7   Supreme Court “has expressly held that legislation is presumed to operate prospectively” absent

 8   “an express retroactivity provision.” Id. (quotations and citation omitted). The Ninth Circuit thus

 9   concluded that because § 17200 lacked the requisite “express retroactivity provision” Solomon’s

10   proposed amendment to include a claim under § 17200 for a single act was futile and denied leave

11   to amend. The court found that it was not an abuse of discretion to interpret § 17200 as lacking a

12   retroactivity provision. Id. The court also noted the timing of the motion for leave to amend—

13   coming on the eave of the discovery deadline and after the trial court had already granted summary

14   judgment in favor of the defendant—but did not based its conclusion on this ground alone. Id. Here,

15   the Court has not ruled on any motions for summary judgment. Indeed, none have been filed.

16   Moreover, although Caliber’s motion was made on the eve of the deadline for discovery as to the

17   named plaintiff, Schick, DFM, and Gabster concealed their declaration for dismissal arrangement

18   until March and April 2021. Caliber filed its motion in May 2021—as early as it could responsibly

19   do so. As such, Solomon is not dispositive or even persuasive authority.

20            Separate and apart from the forgoing, Gabster and DFM should not be allowed to claim

21   prejudice because they caused the prejudice themselves. As discussed above, Gabster and DFM

22   caused the delay by agreeing to provide Schick with a declaration that contains statements

23   inconsistent with DFM’s discovery responses. See supra, section II. A. They also chose to conceal

24   their agreement from Caliber until the figurative last minute, when they sought Caliber’s consent

25   to dismissal in April 2021. Further, whether DFM is a viable judgment debtor and whether it is able

26   to defend itself are also irrelevant to the analysis. Neither has a bearing on the underlying merits of

27   Caliber’s crossclaims. Indeed, Opposing Parties do not cite to any authority to support their

28   prejudice argument.

                                                      -7-         REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                       CROSSCLAIMS
     152807378.4
        Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 8 of 12



 1            Lastly, Opposing Parties state in a footnote that, “discovery is presently closed and, to the

 2   extent it reopens, Caliber would not be precluded from taking discovery from DFM and Gabster by

 3   subpoena if they are permitted to be dismissed.” Dkt. No. 94 at p. 6 n.1. However, this argument

 4   fails to consider the drastic difference between the liberal rules for conducting discovery on parties

 5   and the more burdensome rules for conducting discovery on non-parties. Monster Energy Co. v.

 6   Vital Pharm., Inc., No. 5:18-CV-01882J-GBS-HKX, 2020 WL 2405295, at *6 (C.D. Cal. Mar. 10,

 7   2020) (citation omitted) (“It is a generally accepted rule that standards for non[-]party discovery…

 8   require a stronger showing of relevance than for simple party discovery.”); Lemberg Law LLC v.

 9   Hussin, No. 16-mc-80066-JCS, 2016 WL 3231300, at *5 (N.D. Cal. June 13, 2016) (citation

10   omitted) (“The Ninth Circuit has long held that nonparties subject to discovery requests deserve

11   extra protection from the courts.”). Simply put, conducting discovery on DFM and Gabster as

12   parties is drastically different from conducting discovery on them as non-parties. The Court should

13   reject Opposing Parties’ flawed arguments.

14            For these reasons, this factor weighs in favor of granting Caliber’s motion.

15            C.     Caliber’s Proposed Cross-Complaint Is Not Futile
16            “[A] proposed amendment is futile only if no set of facts can be proved under the

17   amendment to the pleadings that would constitute a valid and sufficient claim or defense.” Miller

18   v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).

19            Caliber’s first crossclaim is for violation of California Civil Code § 2343. Dkt. No. 90-1 at

20   ¶¶ 27-31. “Under California tort law, an agent is liable to a third party for the agent’s own acts or

21   omissions ‘when his acts are wrongful in their nature.’” Bell v. Federal Home Loan Mortgage

22   Corp., No. 11-CV-2514-MMA(RBB), 2012 WL 1581075, at *6 (S.D. Cal. May 4, 2012) (quoting

23   Cal. Civ. Code § 2343). Here, Caliber alleges that NexLevel Direct (“NLD”) had a principal-agent

24   relationship with DFM. Dkt. No. 90-1 at ¶¶ 15, 28. Calber also alleges that DFM and Gabster

25   engaged in wrongful acts when DFM initiated calls to Schick in violation of the Telephone

26   Consumer Protection Act. Dkt. No. 90-1 at ¶¶ 22-23, 28-31. Due to their violations, DFM and

27   Gabster are liable to Caliber under section 2343 for any losses Caliber sustains as a result of

28   Schick’s lawsuit.

                                                       -8-        REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                       CROSSCLAIMS
     152807378.4
        Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 9 of 12



 1            Caliber also asserts the crossclaim of tortious interference with prospective economic

 2   advantage against DFM and Gabster. Dkt. No. 90-1 at ¶¶ 32-36. The elements of a tortious

 3   interference with contract claim are: “(1) a valid contract between plaintiff and a third party; (2)

 4   defendant’s knowledge of the contract; (3) defendant’s intentional acts designed to induce breach

 5   or disruption of the contract; (4) actual breach or disruption; and (5) resulting damage.” Family

 6   Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 825 (9th Cir. 2008). “A

 7   tortious interference with prospective economic advantage claim has the same elements (focusing

 8   instead on the existence and knowledge of a prospective economic relationship), but also requires

 9   that the defendant’s conduct be wrongful by some legal measure other than the fact of interference

10   itself.” Name. Space v. Internet Corp., 795 F. 3d 1124, 1134 (9th Cir. 2015) (citation omitted).

11   Caliber sufficiently states this claim. The proposed cross-complaint alleges that Caliber had a

12   contract with NLD, that DFM and Gabster knew of that contract, that Caliber cancelled the contract

13   with NLD once it discovered DFM and Gabster engaged in acts that violated the Caliber’s contract

14   with NLD and the TCPA, and that Caliber suffered damages as a result of the contract disruption.

15   Dkt. No. 90-1 at ¶¶ 1-21, 32-36.

16            Accordingly, Caliber’s proposed cross-complaint is not futile.

17   III.     CONCLUSION
18            For these reasons, Caliber respectfully requests that the Court grants its motion for leave to

19   file its cross-complaint against DFM and Gabster.

20   DATED: June 17, 2021                                PERKINS COIE LLP
21
                                                         By: /s/ Thomas N. Abbott
22                                                           David T. Biderman, Bar No. 101577
                                                             DBiderman@perkinscoie.com
23                                                           Kristine E. Kruger, Bar No. 253593
                                                             KKruger@perkinscoie.com
24                                                           Thomas N. Abbott, Bar No. 245568
                                                             TAbbott@perkinscoie.com
25
                                                         Attorneys for Defendant
26                                                       Caliber Home Loans, Inc.
27

28

                                                       -9-         REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                        CROSSCLAIMS
     152807378.4
       Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 10 of 12



 1                                          PROOF OF SERVICE

 2            I, Matthew Walkup, declare:

 3          I am a citizen of the United States and employed in San Francisco County, California. I
     am over the age of eighteen years and not a party to the within-entitled action. My business
 4   address is 505 Howard Street, Suite 1000, San Francisco, California 94105-3204.

 5            On June 17, 2021, I electronically filed the attached document:

 6                   CALIBER HOME LOANS, INC.’S REPLY IN SUPPORT OF ITS
                     MOTION TO FILE CROSSCLAIMS AGAINST DRIVING
 7                   FORCE MEDIA AND BARRY GABSTER

 8   with the Clerk of the court using the CM/ECF system which will then send a notification of such
     filing to the following:
 9
               Edward A. Broderick                          Attorneys for Plaintiff
10             Broderick Law, P.C.                          Debora Schick
               99 High Street, Suite 304
11
               Boston, MA 02110
12             (617) 738-7080
               (617) 830-0327 (fax)
13             ted@broderick-law.com
14             Jon Bernhard Fougner                         Attorneys for Plaintiff
               600 California Street, 11th Floor            Debora Schick
15
               San Francisco, CA 94108
16             (415) 577-5829
               (206) 338-0783 (fax)
17             Jon@FougnerLaw.com
18             Andrew Heidarpour                            Attorneys for Plaintiff
19             Heidarpour Law Firm, PLLC                    Debora Schick
               1300 Pennsylvania Avenue NW, 190-318
20             Washington, DC 20004
               (202) 234-2727
21             AHeidarpour@HLFirm.com
22             Matthew Passi McCue                          Attorneys for Plaintiff
23             The Law Office of Matthew P. McCue           Debora Schick
               1 South Avenue, Suite 3
24             Natick, MA 01760
               (508) 655-1415
25             (508) 319-3077 (fax)
               mmccue@massattorneys.net
26

27

28

                                                     -10-        REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                      CROSSCLAIMS
     152807378.4
       Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 11 of 12



 1             Anthony I. Paronich                          Attorneys for Plaintiff
               Paronich Law, P.C.                           Debora Schick
 2             350 Lincoln Street, Suite 2400
 3             Hingham, MA 02043
               (617) 485-0018
 4             (617) 830-0327 (fax)
               anthony@paronichlaw.com
 5
               Adam J. Schwartz                             Attorneys for Plaintiff
 6             Adam J. Schwartz, Attorney at Law            Debora Schick
 7             5670 Wilshire Boulevard, Suite 1800
               Los Angeles, CA 90036
 8             (323) 455-4016
               adam@ajschwartzlaw.com
 9
               Charlotte Fernee Kelly                       Attorneys for Plaintiff
10
               Fernee Kelly Law                             Debora Schick
11             1228 East 7th Avenue, Suite 200
               Tampa, FL 33605
12             (813) 315-3981
               charlotte@ferneekellylaw.com
13             PRO HAC VICE
14
               Debbie Paulerio Kirkpatrick                  Attorneys for Defendants
15             Sessions Israel & Shartle, LLP               Driving Force Media
               1545 Hotel Circle South, Suite 150           Barry Gabster
16             San Diego, CA 92108
               (619) 758-1891
17             Fax: (877) 334-0661
               dkirkpatrick@sessions.legal
18
               jschultz@sessions.legal
19
               Seth Wesley Wiener                           Attorneys for Defendant
20             Law Offices of Seth W. Wiener                NexLevel Direct LLC
               609 Karina Court
21             San Ramon, CA 94582
22             (925) 487-5607
               Fax: (925) 828-8648
23             seth@sethwienerlaw.com

24

25

26

27

28

                                                     -11-        REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                      CROSSCLAIMS
     152807378.4
       Case 3:20-cv-00617-VC Document 97 Filed 06/17/21 Page 12 of 12



 1           I declare that I am employed in the office of a member of the bar of this court at whose
     direction the service was made.
 2
              Executed on June 17, 2021, at San Francisco, California.
 3

 4
                                                  /s/ Matthew Walkup
 5                                                Matthew Walkup
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -12-        REPLY ISO MOTION FOR LEAVE TO FILE
                                                                                     CROSSCLAIMS
     152807378.4
